Citation Nr: 0946648	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-37 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a laceration and dense corneal scarring with 
reduced visual acuity in the left eye prior to September 16, 
2005.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a laceration and dense corneal scarring with 
reduced visual acuity in the left eye after September 16, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to 
November 1977 and from October 1979 to July 1981.

This matter is before the Board of Veterans' Affairs (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  Prior to September 16, 2005, the Veteran's residuals of a 
laceration and dense corneal scarring with reduced visual 
acuity in the left eye is not manifested by visual acuity of, 
at worst, 20/100.

3.  As of September 16, 2005, the Veteran's residuals of a 
laceration and dense corneal scarring with reduced visual 
acuity in the left eye is manifested by visual acuity of at 
least 20/100.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.304(f) (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a laceration and dense corneal scarring with 
reduced visual acuity in the left eye prior to September 16, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes, 6011, 6077 
(2009).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a laceration and dense corneal scarring with 
reduced visual acuity in the left eye, prior to September 16, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes, 6011, 6077 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).
The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 have been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a letters dated September 2005, October 2005, 
January 2006, and April 2008 provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claims for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence would be obtained 
by VA.  The April 2008 letter also notified the Veteran that 
he could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of April 2008 letter, and an opportunity for 
the Veteran to respond, the June 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of private and VA 
medical records and VA examinations.  Also of record and 
considered in connection with the appeal are written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also notes that no further RO 
action on the claims on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal. 
 Any such error is deemed harmless and does not preclude 
appellate consideration of the claims remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543. 


The claim for service connection for PTSD:

The Veteran contends that he has PTSD related to his active 
service.  Specifically he asserts the PTSD was caused by his 
in-service car accident.  

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(DSM-IV) as the governing criteria for diagnosing PTSD.
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, as in the veteran's case, the claimant did not 
serve in combat, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, 
an opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

PTSD - Analysis

The instant case turns on whether the Veteran has PTSD which 
is related to a verified service stressor.  The Board has 
carefully reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of service 
connection for PTSD.  

Service treatment records are silent as to any complaints of, 
treatment for, or diagnosis of any mental disorders.  Service 
records do reveal treatment for an automobile accident in 
February 1981 during active service.  The Veteran's 
enlistment examination dated June 1977 indicated a normal 
psychiatric state and a report of medical history of the same 
date was silent as to any complaints of nervous trouble, 
depression, excessive worry or trouble sleeping.  Likewise 
examinations and reports of medical history dated November 
1977, April 1983, May 1985 examination and report of medical 
history noted a normal psychiatric state.  An April 1983 re-
enlistment examination again noted a normal psychiatric state 
and a report of medical history of the same date was silent 
to any psychiatric complaints.

Post service treatment records are silent as to any diagnosis 
of PTSD.  VA treatment records dated October 2003 to April 
2004 indicated psychotherapy treatment for diagnoses of 
cocaine and alcohol abuse in remission.

The Veteran was afforded a VA psychiatric examination in 
December 2005.  The Veteran reported that he was involved in 
an accident in which the Veteran hit his head and sustained a 
head injury.  The Veteran stated that he felt things had 
changed after the accident, including that the military made 
conditions very difficult for him.  The Veteran reported 
dreams of dying or being chased, but did not complain about 
recurrent nightmares or intrusive recollections of the auto 
accident.  Mental status examination revealed a somewhat 
withdrawn and depressed Veteran who initially mumbled answers 
to questions.  A diagnosis of polysubstance abuse, currently 
in remission was provided, and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.  The examiner 
opined that the Veteran did not meet the criteria for a 
diagnosis of PTSD.

Subsequent VA treatment records indicated treatment for 
multiple clinical conditions but were silent to any treatment 
for or diagnosis of PTSD.  

The Veteran was afforded a hearing before a decision review 
officer in February 2008.  During his hearing he testified 
that his car accident during service was the traumatic event 
that caused PTSD.  He stated that while he was hospitalized, 
he spoke with some psychiatrists.  He also indicated that he 
had not experienced any other traumatic events since his 
accident.  

While the Veteran stated that he has PTSD related to his in-
service auto accident, the record is completely silent as to 
any diagnosis of PTSD.  In absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In addition, as a 
layperson, the Veteran is not competent to provide a 
probative as to whether he in fact does have PTSD. See 
Jandreau.

Because there is no current diagnosis for PTSD, the evidence 
does not show that the Veteran has a current disability 
related to, or incurred in service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




The claims for increased ratings for residuals of a left eye 
corneal laceration:

The Veteran alleges that the service-connected residuals of 
left eye injury with decreased vision due to dense corneal 
scarring warrants higher ratings.  

Service connection for residuals of a left eye corneal 
laceration with decreased vision was granted in an April 2004 
rating decision and assigned a 10 percent rating, effective 
September 12, 2003.  The Veteran appealed, asserting that his 
disability warranted a higher rating, and an SOC was sent to 
the Veteran in May 2005.  However the Veteran failed to 
timely submit a VA Form 9, and in August 2005, the Veteran's 
representative submitted medical evidence, which the RO 
considered as a new claim for an increased rating.  By an 
August 2005 rating decision the RO granted an increase rating 
of 20 percent for the left eye disability, effective April 
15, 2005.  Finally, a March 2006 rating decision granted an 
increased rating to 30 percent, effective September 16, 2005.  
The Veteran asserts that his disability warrants a higher 
evaluation. 

Legal Criteria 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The service-connected residuals of left eye injury with 
decreased vision due to a corneal laceration are evaluated 
under Diagnostic Code 6011.  The severity of visual acuity 
loss is determined by applying the criteria set forth at 38 
C.F.R. § 4.84a.  Under these criteria, impairment of central 
visual acuity is evaluated from noncompensable to 100 percent 
based on the degree of the resulting impairment of visual 
acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  
The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a.  

Because only one eye is service connected, the service- 
connected eye is evaluated with the assumption that the non- 
service-connected eye has 20/40 visual acuity.  Under 38 
C.F.R. § 4.84a, Diagnostic Code 6077, a 20 percent evaluation 
is warranted for visual acuity of 20/200 in the service 
connected eye, and a maximum 30 percent evaluation is 
warranted for visual acuity of 10/200 or worse in the service 
connected eye.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that the service-connected residuals of left eye 
injury with decreased vision due to corneal laceration 
warrants a rating in excess of 20 percent prior to September 
16, 2005.  As stated above, in order for a 30 percent 
evaluation to be warranted, the Veteran's visual acuity in 
the left eye would need to be 10/200, which has not been 
shown in all the eye examinations prior to September 16, 
2005.  A private eye examination dated April 2005 indicated 
pinhole acuity of 20/200 in the left eye.  It was not until 
an October 2005 VA treatment record that a visual acuity of 
20/400, corrected, was first documented.  As such a rating 
higher than 20 percent is not warranted prior to September 
16, 2005.   

The Board notes that a May 2008 VA examination showed visual 
acuity of 5/700, which the examiner noted to be equivalent to 
20/2800 in the service connected eye.  The examiner opined 
that the Veteran's vision had decreased dramatically since 
the last VA examination, but that it did not seem likely that 
the corneal scarring had progressed over time.  However, 
after September 15, 2005, the Veteran is rated at 30 percent 
for his service connected left eye disability, which is 
greater than or equal to the maximum schedular ratings 
assignable, without enucleation of the eye. See 38 C.F.R. 
§ 4.84a, Code 6066 (2009).  

The Veteran was afforded a hearing before a decision review 
officer in February 2008.  During his hearing he testified 
that he could not read with his left eye, he could not drive 
a car due to problems with his peripheral vision, and that 
his eye causes him pain.  
 
The Veteran is competent to report his symptoms; however, to 
the extent that he has asserted that the service-connected 
disability warrants a higher evaluation, the medical findings 
do not support his assertions.  The preponderance of the 
evidence is against a finding that the service-connected 
disability warrants an evaluation in excess of 10 percent for 
the reasons stated above.  The benefit-of-the-doubt rule is 
not for application in this case.  See Gilbert, 1 Vet. App. 
at 55.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 
Here, as discussed above, the rating criteria for the 
service-connected left eye disability reasonably describes 
the Veteran's disability level and symptomatology. Thus, as 
the disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, 
and no referral for extraschedular evaluations is required. 
Id.

ORDER

Service connection for PTSD is denied.

A rating in excess of 20 percent for residuals of a corneal 
laceration to the left eye prior to September 16, 2005 is 
denied.

A rating in excess of 30 percent for residuals of a corneal 
laceration to the left eye after September 16, 2005 is 
denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


